Citation Nr: 1433519	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  11-26 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to a non-service connected death pension.


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant alleges that her deceased husband had active service as a member of the U.S. Army (with entrance and separation reportedly taking place in Cambodia) from February 1959 to April 1975.  She added that this service was with Regiment "291 BC."  The appellant reports (in a January 2010 statement) that there is no documentation of the alleged military service "because all our documents [were] lost in the Khmer Rouge regime."  It appears that the appellant may be describing service in the Cambodian Army with contended activity in support of the U.S. military; a supporting witness indicates that the described service was in the Cambodian Army (in an April 2009 submission).  The appellant's spouse died in December 1985.

This appeal comes before the Board of Veterans' Appeals (Board) from a decision of a Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

The appellant was scheduled to testify at a Board hearing at the VA Central Office in January 2013.  However, the appellant failed to report for the hearing and has not presented good cause nor any request for rescheduling of the hearing.  The hearing request is considered withdrawn.


FINDING OF FACT

The appellant's deceased husband did not have any recognized active service, whether as a member of the U.S. Army or otherwise, that was in the service of the United States Armed Forces.


CONCLUSION OF LAW

The appellant's deceased husband did not have recognized active service and was not a "veteran" for VA purposes; the threshold legal requirement for establishing her entitlement to VA death benefits is not met.  38 U.S.C.A. §§ 101, 107, 1310, 1541 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As explained below, the pertinent facts in this case do not appear to be in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist the appellant.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Furthermore, as set forth in detail below, the service department has certified that the appellant's late husband had no service as a member of the U.S. Armed Forces.  The Board is bound by this certification.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In light of this binding certification, any VCAA notification error is non-prejudicial as the appellant is not entitled to benefit as a matter of law.  See Valiao v. Principi, 17 Vet. App. 229 (2003); see also Palor v. Nicholson, 21 Vet. App. 325, 332-33 (2007) ("Therefore, in assessing whether the appellant was prejudiced by VA's failure to notify him of the various methods available for proving ... veteran status, the Court can conclude only that because the appellant is currently ineligible for VA benefits as a matter of law based on the [service department's] refusal to certify the appellant's service, he was not prejudiced by the section 5103(a) notice error.").

The service department certification in this case resolves the issue of entitlement to VA benefits on appeal in this case as a matter of law.  The Board notes that Congress, in enacting the VCAA statute, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002) (quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) (statement of Sen. Rockefeller)).  When the law and not the evidence is dispositive of the claim, the VCAA is not applicable.  See Mason, 16 Vet. App. at 132 (VCAA not applicable to a claim for nonservice-connected pension when the claimant did not serve on active duty during a period of war); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000) (VCAA did not affect a federal statute that prohibited payment of interest on past due benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  Thus, as the law is dispositive in the instant claim, the VCAA is not applicable.

Analysis

The appellant contends that she is eligible for a non-service connected death pension based on her spouse's service in Cambodia.  As discussed below, it appears she is citing service in the Cambodian Army.  She contends, including in a May 2009 written statement: "It was promised as U.S. military volunteer with special force that U.S. military recognize as a member of U.S. military...."  The appellant asserts: "I feel that I am qualif[ied] for this program" and cites "attached document and in recent approval of CAMBODIA veteran benefit."  The referenced attached documents appear to be two pages from an application for Social Security Administration (SSA) survivors benefits with the appellant's responses to questions about her late spouse and with SSA instructions for the application.  The Board finds no clear indication of any facts or legal authority providing a basis for the award of VA benefits in these documents.

In an April 2009 written statement, after being notified of a determination that her husband did not have qualifying U.S. military service, the appellant stated: "I strongly disagree because my husband served for this country during World War II.  In Kampong Tom, CA[M]BODIA, my husband represented and defended the United States.  Therefore, the time I served should be counted for me to qualify for VA benefits.  I am now a United States Citizen for this country."  The Board observes that it is reasonable to presume that the appellant intended to refer to the Vietnam War (and not World War II), given the dates she reports for her husband's time of service.

In June 2009, VA received the appellant's claim for pension (following an earlier informal application).  The claim reported that the appellant's spouse had entered service in February 1959 in "Svey Rieng," Cambodia (likely intended to reference the province of Svay Rieng) and left service in April 1975 in Battambang, Cambodia.  The appellant provided a service number of "[redacted]."  She added that this service was with "291 BC."

Significantly, information submitted by a third-party witness in support of the appellant's claim in April 2009 clearly describes the service of the appellant's late husband as "Military Service: Cambodia Army," involving "attachment to United States Assistance Command, Vietnam."  Significantly, this information is provided by a witness that the appellant specifically named (including in her January 2010 written statement) as possessing particular familiarity with her late husband's military service.  The Board finds that the April 2009 third-party statement pertinently clarifies the appellant's contention: the appellant asserts that her late husband's service in the Cambodian Army should be recognized as qualifying U.S. military service for the purposes of VA benefits.

Third party statements submitted in support of the appellant's claim in May 2010 include testimony referring to the appellant's late husband as a "Cambodian veteran" whose "documents were destroyed by the KHMER ROUGE."

Death pension is a benefit payable to a veteran's surviving spouse or child because of the veteran's nonservice-connected death.  Basic entitlement exists if (i) the veteran served for ninety days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability based on service during a period of war; and (iii) the surviving spouse or child meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 U.S.C.A. §§ 101(8), 1521(j), 1541(a) (West 2002); 38 C.F.R. §§ 3.3(b)(4) (2013).

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101 (2).  The term "active military, naval, or air service" includes active duty, active duty for training, and inactive duty.  38 U.S.C.A. § 101 (24).  The term "active duty" means full time duty in the Armed Forces.  38 C.F.R. § 101 (21).  The term "Armed Forces" means the United States Army, Navy, Marine Corps, Air Force, and Coast Guard including reserve components thereof.  38 U.S.C.A. § 101 (10).  Statutes and regulation provide that certain individuals and groups are considered to have performed active military, naval, or air service.  38 U.S.C.A. § 106, 107; 38 C.F.R. § 3.7.  The Cambodian Army and its soldiers are not among those individuals or groups listed in the statutes and regulation.

For the purpose of establishing eligibility for pension benefits, VA may accept evidence of service submitted by the claimant without verification from the service department if the evidence is a document issued by the service department; is certified by certain other parties; contains the needed information as to length, time, and character of service; and in the opinion of VA adjudicators is genuine and the information contained in it is accurate.  When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements, VA shall request verification from the service department.  38 C.F.R. § 3.203.

In November 2008 the RO submitted all of the pertinent information and details provided by the appellant to the National Personnel Records Center (NPRC) via the Personnel Information Exchange System (PIES) for an attempt to obtain official verification of the alleged U.S. military service.  In February 2009, the NPRC confirmed being "unable to locate a record with the information provided and therefore are unable to verify service."

VA is prohibited from finding, on any basis other than a service department document or service department verification, that a particular individual served in the U.S. Armed Forces.  Service department findings are binding on VA for purposes of establishing service in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

The Board concludes that eligibility for a non-service connected death pension is not warranted because the appellant's spouse did not perform active military, naval, or air service in the Armed Forces of the United States or was not an individual or member of a group considered to have performed such service.  Therefore, the appellant's spouse is not a veteran for the purposes of a non-service connected pension.  Notably, the appellant does not appear to clearly contend that her spouse was on active duty in the Armed Forces of the United States; rather, it appears that she and the witness statements are describing service in the Cambodian Army that may have involved some activity in support of the U.S. military; the appellant appears to express that she and her husband were promised that such service would be recognized by the U.S. government as U.S. military service for some purposes.  To the extent that the appellant does not appear to allege that her late husband performed active service in the United States Armed Forces, further VA assistance to obtain Department of Defense documents or verification is not warranted.

The Board need not reach a determination whether the evidence presented is sufficient to demonstrate that the appellant's spouse did serve in the Cambodian Army at the contended times and places or that he did perform services in support of U.S. military operations because this form of service is not recognized as active military, naval, or air service in the Armed Forces of the United States for VA pension purposes.  This is a case where the law is dispositive.  Basic eligibility for a non-service-connected disability pension is precluded based on the nature of the foreign military service as reported by the appellant.  Therefore, the Board must deny the appeal.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Entitlement to nonservice-connected death pension is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


